DETAILED ACTION

Summary
Applicant’s election of Species III(a), without traverse, in the response filed August 1, 2022 has been acknowledged. 
Claims 1-19 and 21 are currently pending while claims 11-19 have been withdrawn from consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6, 8, 10, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shan et al. (U.S. Pub. No. 2015/0171466 A1) in view of Honda et al. (U.S. Pub. No. 2015/0263325 A1) and Kai et al. (U.S. Pub. No. 2017/0346057 A1).
With regard to claims 1 and 21, Shan et al. discloses a lithium-ion battery, comprising a positive electrode plate, a negative electrode plate, an electrolyte, and a battery separator (see [0006]), the battery separator comprising
a porous base membrane (see [0035] teaching “separator” cited to read on the claimed base membrane implicitly porous), and
a bonding layer attached to at least one side surface of the porous base membrane (see [0035] teaching “polymer mixture onto a surface of a separator and thermocuring the polymer mixture” which provides for the claimed “bonding layer”), wherein
the bonding layer contains an acrylate crosslinked polymer (see [0010] teaching “self cross-linking the acrylic emulsion” which provides for the cited bonding layer containing an acrylate crosslinked polymer).

Shan et al. does not disclose wherein the bonding layer contains a vinylidene fluoride-hexafluoropropylene copolymer.
However, Honda et al. discloses a battery separator (see Title). Honda et al. teaches a bonding layer (see Abstract teaching “heat resistant porous layer”) on the surface of a porous base membrane (see Abstract teaching “a porous substrate”; see Abstract teaching “a heat resistant porous layer that is provided on one side or both sides of the porous substrate”).
Honda et al. teaches the bonding layer can include an acrylic polymer (see [0099-0100]). Honda et al. also teaches the bonding layer can include a mixture of an acrylic polymer and a polyvinylidene fluoride copolymer (see [0100]). Honda et al. teaches the monomer that is copolymerizable with the vinylidene fluoride can be hexafluoropropylene (see [0101]).
Honda et al. teaches including the polyvinylidene fluoride copolymer provides for excellent oxidation resistance (see [0099]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the bonding layer of Shan et al. to include the polyvinylidene fluoride-hexafluoropropylene suggested in Honda et al. because it would have provided for excellent oxidation resistance.
Shan et al., as modified above, does not disclose wherein the bonding layer contains a styrene-acrylate crosslinked copolymer.
However, Kai et al. discloses a battery separator (see Title). Kai et al. discloses a bonding layer (see Abstract teaching “porous layer”) on the surface of a porous base membrane (see Abstract teaching “porous substrate”; see Abstract teaching “a porous layer laminated on at least one surface of the porous substrate”). 
Kai et al. teaches the bonding layer including polyvinylidene fluoride-hexafluoropropylene copolymer (see [0039]) and acrylic resin (see [0042]). Kai et al. teaches the bonding layer can further include cross-linked polystyrenes (see [0109]) and teaches methyl methacrylate-styrene copolymers (see [0109]).
Kai et al. teaches the inclusion of the styrene copolymer provides adhesion between the cited polyvinylidene fluoride-hexafluoropropylene copolymer and also provides improved adhesive properties (see [0108]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the bonding layer of Shan et al., as modified above, to include a crosslinked methyl methacrylate-styrene copolymer because it would have provided for adhesion between the polyvinylidene fluoride-hexafluoropropylene copolymer and also provided improved adhesive properties and because Kai et al. teaches cross-linked polystyrenes (see [0109]) and teaches methyl methacrylate-styrene copolymers (see [0109]) and Shan et al. teaches cross-linking polymers produces a three-dimensional network structure which provides high thermostability and excellent mechanical strength (see [0024]).
Shan et al., as modified above, does not teach wherein the porosity of the bonding layer is 40-65%.
However, the porosity of the bonding layer is a result effective variable directly affecting the ion permeability and thermal dimensional stability (see [0135]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the porosity of the bonding layer in the separator of Shan et al., as modified above, and arrive at the claimed range of 40-65% through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the ion permeability and thermal dimensional stability.
With regard to claim 2, independent claim 1 is obvious over Shan et al. in view of Honda et al. and Kai et al. under 35 U.S.C. 103 as discussed above. Shan et al. discloses wherein
the glass transition temperature of the acrylate crosslinked polymer is -20°C to 5°C (see Abstract).

Shan et al., as modified above, does not disclose wherein the glass transition temperature of the cited styrene-acrylate crosslinked copolymer is -30°C to 50°C and wherein the glass transition temperature of the cited polyvinylidene fluoride-hexafluoropropylene copolymer is -65°C to -40°C.
However, Shan et al. teaches the specific glass transition temperature is a result effect variable affecting the manufacturing process/cost, operability, cross-linking conversion rate, thermostability, improved mechanical strength…(see Abstract and [0023]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the glass transition temperature of the cited styrene-acrylate crosslinked copolymer and the glass transition temperature of the cited polyvinylidene fluoride-hexafluoropropylene copolymer of Shan et al., as modified above, and arrive at the claimed ranges for glass transition temperature through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing manufacturing process/cost, operability, cross-linking conversion rate, thermostability, and improved mechanical strength.
With regard to claim 3, independent claim 1 is obvious over Shan et al. in view of Honda et al. and Kai et al. under 35 U.S.C. 103 as discussed above.
Shan et al., as modified above, does not disclose wherein the weight ratio of the acrylate crosslinked polymer to the styrene-acrylate crosslinked copolymer to the vinylidene fluoride-hexafluoropropylene copolymer is 1:(0.01 to 2):(0.3 to 5).
However, the ratio of the cited polymer/copolymers is a result effective variable directly affecting the oxidation resistance of the layer (see [0105] of Honda et al.).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the ratio of the acrylate crosslinked polymer to the styrene-acrylate crosslinked copolymer to the vinylidene fluoride-hexafluoropropylene copolymer in the bonding layer of Shan et al., as modified above, and arrive at the claimed range through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing oxidation resistance. 
With regard to claim 4, independent claim 1 is obvious over Shan et al. in view of Honda et al. and Kai et al. under 35 U.S.C. 103 as discussed above. Shan et al. discloses wherein the acrylate crosslinked polymer comprises a second acrylate crosslinked polymer containing 
polymethyl methacrylate segment, polyethyl acrylate segment, polybutyl acrylate segment, and polyacrylic acid segment (see [0030] teaching at least two compounds selected from butyl acrylate, methyl methacrylate, ethyl methacrylate, propyl methacrylate, butyl methacrylate (BMA), isobutyl methacrylate, methyl acrylate, polyglycol diacrylate, ethyl acrylate (EA) and acrylic acid (AA)”).

Shan et al. does not disclose wherein the claimed ratios of the polymethyl methacrylate segment, polyethyl acrylate segment, polybutyl acrylate segment, and polyacrylic acid segment.
However, the ratio of the polymethyl methacrylate segment, polyethyl acrylate segment, polybutyl acrylate segment, and polyacrylic acid segment is a result effective variable affecting the final glass transition temperature (see [0029] of Shan et al. teaching monomer unit selected to adjust final glass transition temperature).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the ratio of the polymethyl methacrylate segment, polyethyl acrylate segment, polybutyl acrylate segment, and polyacrylic acid segment in the bonding layer of Shan et al. and arrive at the claimed range through routine experimentation (see MPEP 2144.05); especially since it would have led to selectably adjusting the final glass transition temperature.
With regard to claim 6, independent claim 1 is obvious over Shan et al. in view of Honda et al. and Kai et al. under 35 U.S.C. 103 as discussed above. Kai et al. discloses wherein
the vinylidene fluoride-hexafluoropropylene copolymer contains 80-98wt% of polyvinylidene fluoride segment and 2-20 wt% of polyhexafluoropropylene segment (see [0104]).

Shan et al., as modified above, does not disclose wherein the glass transition temperature of the cited polyvinylidene fluoride-hexafluoropropylene copolymer is -60°C to -40°C.
However, Shan et al. teaches the specific glass transition temperature is a result effect variable affecting the manufacturing process/cost, operability, cross-linking conversion rate, thermostability, improved mechanical strength…(see Abstract and [0023]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the glass transition temperature of the cited polyvinylidene fluoride-hexafluoropropylene copolymer of Shan et al., as modified above, and arrive at the claimed range for glass transition temperature through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing manufacturing process/cost, operability, cross-linking conversion rate, thermostability, and improved mechanical strength.
With regard to claim 8, independent claim 1 is obvious over Shan et al. in view of Honda et al. and Kai et al. under 35 U.S.C. 103 as discussed above.
Shan et al., as modified above, does not disclose wherein the bonding layer further contains styrene-butadiene copolymer.
However, Kai et al. teaches a bonding layer including polyvinylidene fluoride-hexafluoropropylene copolymer (see [0039]) and acrylic resin (see [0042]). Kai et al. teaches the bonding layer can further include styrene-butadiene copolymer (see [0109]).
Kai et al. teaches the inclusion of the styrene copolymer provides adhesion between the cited polyvinylidene fluoride-hexafluoropropylene copolymer and also provides improved adhesive properties (see [0108]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the bonding layer of Shan et al., as modified above, to include the styrene-butadiene copolymer suggested by Kai et al. because it would have provided for adhesion between the cited polyvinylidene fluoride-hexafluoropropylene copolymer and also provides improved adhesive properties.
Shan et al., as modified above, does not teach the weight ratio of the styrene-butadiene copolymer to the acrylate crosslinked polymer is 0.05:1 to 2:1.
However, the ratio of the styrene-butadiene copolymer to the acrylate crosslinked polymer is a result effective variable and Kai et al. teaches the inclusion of the styrene-butadiene copolymer provides improved adhesive properties (recall [0108]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the ratio of the styrene-butadiene copolymer to the acrylate crosslinked polymer in the bonding layer of Shan et al., as modified above, and arrive at the claimed range through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the adhesive properties. 
With regard to claim 10, independent claim 1 is obvious over Shan et al. in view of Honda et al. and Kai et al. under 35 U.S.C. 103 as discussed above. Shan et al. discloses wherein
the porous base membrane is a polymer base membrane (see, for example, [0043] teaching “PE”).

Shan et al., as modified above, does not disclose wherein the total thickness of the porous base membrane is 9-22 microns.
However, the thickness of the porous base membrane is a result effective variable and Honda et al. discloses the thickness directly affects the mechanical characteristics and internal resistance (see [0090]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the porous base membrane of Shan et al., as modified above, and arrive at the claimed range for thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimization the mechanical characteristics and internal resistance. 
Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shan et al. (U.S. Pub. No. 2015/0171466 A1) in view of Honda et al. (U.S. Pub. No. 2015/0263325 A1) and Kai et al. (U.S. Pub. No. 2017/0346057 A1), and in further view of Tanaka (U.S. Pub. No. 2018/0053963 A1).
With regard to claim 5, independent claim 1 is obvious over Shan et al. in view of Honda et al. and Kai et al. under 35 U.S.C. 103 as discussed above. 
Shan et al., as modified above, discloses wherein the cited styrene-acrylate crosslinked copolymer contains a polystyrene segment and a polymethyl methacrylate segment (recall Kai et al. at [0108] teaching “methyl methacrylate-styrene copolymers”) but does not disclose wherein the cited styrene-acrylate crosslinked copolymer contains polyethyl acrylate segment, polybutyl acrylate segment, and polyacrylic acid segment.
However, Tanaka teaches a separator (see [0010]). Tanaka teaches a bonding layer (see Abstract teaching “functional layer”) and teaches the bonding layer can include combinations and ratios of monomers such as styrene segment, methyl methacrylate segment, ethyl acrylate segment, polybutyl acrylate segment, and polyacrylic acid segment selected for desired degree of swelling and glass transition temperature (see [0061]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the cited crosslinked methyl methacrylate-styrene copolymers of Shan et al., as modified above, to include an ethyl acrylate segment, polybutyl acrylate segment, and polyacrylic acid segment because it would have provided for selecting a desired degree of swelling and glass transition temperature. 
Shan et al., as modified above, does not disclose the claimed ratio of styrene segment, methyl methacrylate segment, ethyl acrylate segment, polybutyl acrylate segment, and polyacrylic acid segment.
However, the ratio of the styrene segment, methyl methacrylate segment, ethyl acrylate segment, polybutyl acrylate segment, and polyacrylic acid segment is a result effective variable directly affecting the final glass transition temperature and molecular weight of the polymer (see [0059] of Tanaka).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the ratio of the styrene segment, methyl methacrylate segment, ethyl acrylate segment, polybutyl acrylate segment, and polyacrylic acid segment in the bonding layer of Shan et al., as modified above, and arrive at the claimed range through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the final glass transition temperature and molecular weight of the polymer.
Shan et al., as modified above, does not disclose wherein the glass transition temperature of the cited styrene-acrylate crosslinked copolymer is 15°C to 30°C.
However, Shan et al. teaches the specific glass transition temperature is a result effect variable affecting the manufacturing process/cost, operability, cross-linking conversion rate, thermostability, improved mechanical strength…(see Abstract and [0023]) and Tanaka teaches the glass transition temperature directly affecting the molecular weight of the polymer (see [0059]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the glass transition temperature of the cited styrene-acrylate crosslinked copolymer of Shan et al., as modified above, and arrive at the claimed range for glass transition temperature through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing manufacturing process/cost, operability, cross-linking conversion rate, thermostability, and improved mechanical strength and optimizing the molecular weight of the polymer.
With regard to claim 7, dependent claim 4 is obvious over Shan et al. in view of Honda et al. and Kai et al. under 35 U.S.C. 103 as discussed above. 
Shan et al., as modified above, does not disclose wherein the ratio of the second acrylate crosslinked polymer, the styrene-acrylate crosslinked copolymer, and the vinylidene fluoride-hexafluoropropylene copolymer is 1:(0.5 to 2):(1 to 5).
However, However, the ratio of the cited second acrylate crosslinked polymer, the styrene-acrylate crosslinked copolymer, and the vinylidene fluoride-hexafluoropropylene copolymer is a result effective variable directly affecting the oxidation resistance of the layer (see [0105] of Honda et al.).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the ratio of the second acrylate crosslinked polymer, the styrene-acrylate crosslinked copolymer, and the vinylidene fluoride-hexafluoropropylene copolymer in the bonding layer of Shan et al., as modified above, and arrive at the claimed range through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing oxidation resistance.
Shan et al., as modified above, discloses wherein the vinylidene fluoride-hexafluoropropylene copolymer contains 80-98wt% of polyvinylidene fluoride segment and 2-20 wt% of polyhexafluoropropylene segment (recall Kai et al. at [0104]).
Shan et al., as modified above, does not disclose wherein the glass transition temperature of the cited polyvinylidene fluoride-hexafluoropropylene copolymer is -60°C to -40°C.
However, Shan et al. teaches the specific glass transition temperature is a result effect variable affecting the manufacturing process/cost, operability, cross-linking conversion rate, thermostability, improved mechanical strength…(see Abstract and [0023]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the glass transition temperature of the cited polyvinylidene fluoride-hexafluoropropylene copolymer of Shan et al., as modified above, and arrive at the claimed range for glass transition temperature through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing manufacturing process/cost, operability, cross-linking conversion rate, thermostability, and improved mechanical strength.
Shan et al., as modified above, discloses wherein the cited styrene-acrylate crosslinked copolymer contains a polystyrene segment and a polymethyl methacrylate segment (recall Kai et al. at [0108] teaching “methyl methacrylate-styrene copolymers”) but does not disclose wherein the cited styrene-acrylate crosslinked copolymer contains polyethyl acrylate segment, polybutyl acrylate segment, and polyacrylic acid segment.
However, Tanaka teaches a separator (see [0010]). Tanaka teaches a bonding layer (see Abstract teaching “functional layer”) and teaches the bonding layer can include combinations and ratios of monomers such as styrene segment, methyl methacrylate segment, ethyl acrylate segment, polybutyl acrylate segment, and polyacrylic acid segment selected for desired degree of swelling and glass transition temperature (see [0061]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the cited crosslinked methyl methacrylate-styrene copolymers of Shan et al., as modified above, to include an ethyl acrylate segment, polybutyl acrylate segment, and polyacrylic acid segment because it would have provided for selecting a desired degree of swelling and glass transition temperature. 
Shan et al., as modified above, does not disclose the claimed ratio of styrene segment, methyl methacrylate segment, ethyl acrylate segment, polybutyl acrylate segment, and polyacrylic acid segment.
However, the ratio of the styrene segment, methyl methacrylate segment, ethyl acrylate segment, polybutyl acrylate segment, and polyacrylic acid segment is a result effective variable directly affecting the final glass transition temperature and molecular weight of the polymer (see [0059] of Tanaka).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the ratio of the styrene segment, methyl methacrylate segment, ethyl acrylate segment, polybutyl acrylate segment, and polyacrylic acid segment in the bonding layer of Shan et al., as modified above, and arrive at the claimed range through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the final glass transition temperature and molecular weight of the polymer.
Shan et al., as modified above, does not disclose wherein the glass transition temperature of the cited styrene-acrylate crosslinked copolymer is 15°C to 30°C.
However, Shan et al. teaches the specific glass transition temperature is a result effect variable affecting the manufacturing process/cost, operability, cross-linking conversion rate, thermostability, improved mechanical strength…(see Abstract and [0023]) and Tanaka teaches the glass transition temperature directly affecting the molecular weight of the polymer (see [0059]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the glass transition temperature of the cited styrene-acrylate crosslinked copolymer of Shan et al., as modified above, and arrive at the claimed range for glass transition temperature through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing manufacturing process/cost, operability, cross-linking conversion rate, thermostability, and improved mechanical strength and optimizing the molecular weight of the polymer.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shan et al. (U.S. Pub. No. 2015/0171466 A1) in view of Honda et al. (U.S. Pub. No. 2015/0263325 A1) and Kai et al. (U.S. Pub. No. 2017/0346057 A1), and in further view of Kajita et al. (U.S. Pub. No. 2010/0196750 A1).
With regard to claim , independent claim 1 is obvious over Shan et al. in view of Honda et al. and Kai et al. under 35 U.S.C. 103 as discussed above. Shan et al. discloses wherein 
the single-side thickness of the bonding layer is 0.1-1 microns (see [0040]).

Shan et al., as modified above, does not disclose wherein the single-side surface density of the bonding layer is 0.5-0.9 mg/cm2.
However, the single-side surface density of the bonding layer is a result effective variable directly affecting short-circuit resistance and cycle characteristic (see [0213-0218]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the single-side surface density in the bonding layer of Shan et al., as modified above, and arrive at the claimed range through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing short-circuit resistance and cycle characteristic.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        November 23, 2022